DETAILED ACTION
The instant application having Application No. 16/428,084 filed on 31 May 2019 where claims 1-20 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 3-4, 7, 10-11, 14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (U.S. 2020/0151023) (Hereinafter Bai) in view of Clarke et al. (U.S. 2018/0309662) (Hereinafter Clarke), and further in view of Kedalagudde et al. (U.S. 2015/0117408) (Hereinafter Kedalagudde).
As per claim 1, Bai discloses a method for managing virtual infrastructure resources in cloud environments (see for example Bai, this limitation is disclosed such that there is an environment that includes a method for managing resources of the environment; paragraph [0026]. The environment is a cloud computing environment; paragraph [0025]), the method comprising: 
an orchestration node for managing local control planes at multiple clouds (see for example Bai, this limitation is disclosed such that a unified deployment system is implemented with a server device on the cloud-computing system (i.e. claimed “orchestration node for managing local control planes at multiple clouds”) to deploy cloud-native service across a  paragraph [0015]. The unified deployment system manages deployment of the cloud-native services and applications using a plurality of control planes (paragraph [0023]), the control planes implemented on different cloud-computing systems (i.e. claimed “local control planes at multiple clouds”, paragraph [0028])); 
first and second local control planes at different respective clouds, the first and second local control planes interfacing with different respective virtual infrastructure managers ("VIMs") (see for example Bai, this limitation is disclosed such that the control planes are implemented on different cloud-computing systems (i.e. claimed “local control planes at multiple clouds”), paragraph [0028]. control planes configured to manage operation of resources [on their respective] different platforms; Abstract. A control plane includes a resource binding manager and a deployment manager (i.e. claimed “virtual infrastructure managers”); paragraphs [0077]-[0078], Fig.7 and associated text); and
deploying, by the orchestration node, services to the first and second local control planes, wherein the first and second local control planes cause the respective VIMs to manage the services at the different respective clouds (see for example Bai, this limitation is disclosed such that the unified deployment system implemented with the server device on the cloud-computing system to deploy cloud-native service across a plurality of cloud-computing platforms; paragraph [0015]. The unified deployment system manages deployment of the cloud-native services and applications using the plurality of control planes (paragraph [0023]), the control planes implemented on different cloud-computing systems and there being at least a control plane 106a (i.e. claimed first local control plane) and a control plane 106b (i.e. claimed second local control plane, paragraph [0028])).
 instantiating controllers.
However, Clarke discloses instantiating cloud controllers (see for example Clarke, this limitation is disclosed such that a cloud service instantiates virtual instance of a control plane; paragraph [0004]).
Bai in view of Clarke is analogous art because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bai by instantiating control planes as taught by Clarke because it is known that service can instantiate controller instances (as suggested by Clarke, see for example paragraph [0004]).
Although Bai in view of Clarke discloses instantiating first and second local control planes at different respective clouds, the first and second local control planes interfacing with different respective virtual infrastructure managers ("VIMs"), Bai in view of Clarke does not explicitly teach that control planes establish secure communication with an orchestration node.
However, Kedalagudde discloses that control planes establish secure communication with an orchestration node (see for example Kedalagudde, this limitation is disclosed such that control plane, controller, hardware and systems communications are provide by a secure communication link; paragraph [0017]).
Bai in view of Clarke is analogous art with Kedalagudde because they are from the same field of endeavor, distributed computing.
paragraph [0038]).
As per claim 5, Bai in view of Clarke, further in view of Kedalagudde discloses the method of claim 1, wherein the local control planes are configured to manage at least one of a deployment, automation, and management software application, a data center management server software application, or a third-party cloud management platform application (see for example Bai, this limitation is disclosed such that a control plane manages operation of resources by routing network packets, routing information, scheduling execution of instructions, or otherwise managing deployment of cloud-native services to resources (i.e. claimed “local control planes are configured to manage at least…a deployment”); paragraph [0023]).
As per claim 6, Bai in view of Clarke, further in view of Kedalagudde discloses the method of claim 1, further comprising: 
determining that the orchestration node is non-operational (see for example Clarke, this limitation is disclosed such that the current state of a device’s control plane (i.e. an orchestration node) is determined to be offline; paragraph [0019]); and 
designating the first local control plane or the second local control plane to deploy the services previously deployed by the orchestration node (see for example Clarke, this limitation is disclosed such that in order to continue active routing, a virtual control plane (i.e. local control plane) takes the active role; paragraph [0019]).

Regarding claim 12, it is a system claim having similar limitations cited in claim 5.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 13, it is a system claim having similar limitations cited in claim 6.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 6.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 6.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bai (U.S. 2020/0151023) in view of Clarke (U.S. 2018/0309662), further in view of Kedalagudde (U.S. 2015/0117408) as applied to claims 1, 8, and 15 above, respectively and further in view of Brown et al. (U.S. 2012/0317648) (Hereinafter Brown).
As per claim 2, Bai in view of Clarke, further in view of Kedalagudde discloses the method of claim 1 (see rejection of claim 1 above), wherein the orchestration node deploys the services, wherein the method further comprises receiving, by the orchestration node, a resource request from the first local control plane (see for example Bai, this limitation is disclosed such that the unified deployment system receives a deployment request to deploy an application; paragraph [0070]); and 
deploying resources from an additional local control plane of the local control planes to the first local control plane (see for example Bai, this limitation is disclosed such that there are a plurality of control planes (i.e. “an additional local control plane of the local control planes inclusive); Fig.4 and associated text. Control planes in communication with each other enable transport of electronic data between the control planes (paragraph [0030]), allowing for migrating applications between control planes (paragraph [0066])).
Bai in view of Clarke, further in view of Kedalagudde does not explicitly teach the limitation wherein an entitlement server authorizes deployment.
However, Brown discloses the limitation wherein an entitlement server authorizes the orchestration node to deploy the service (see for example Brown, this limitation is disclosed such that there is a method for managing software entitlements comprising an entitlement broker that receives a deployment request to deploy a software product in a networked computing environment; paragraph [0005]. The entitlement broker provides an independent directory registry for software entitlement, and further provides interfaces for administering, auditing, and controlling the software (i.e. entitlement broker corresponds to claimed “entitlement server”); paragraph [0060]).
Bai in view of Clarke, further in view of Kedalagudde is analogous art with Brown because they are from the same field of endeavor, distributed computing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Bai in view of Clarke, further in view of Kedalagudde by using an entitlement broker as taught by Brown because it would enhance the teaching of Bai in view of Clarke, further in view of Kedalagudde with an effective paragraph [0005]).
Regarding claim 9, it is a system claim having similar limitations cited in claim 2.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li, Minbao (U.S. 2018/0270219) discloses an entitlement server authorizes the orchestration node to deploy the service (see for example Li, this limitation is disclosed such that there is a cloud admin server (i.e. claimed “entitlement server”) that for performs authentication and authorization for a user accessing service provided by cloud platform deployments; paragraph [0017]
Johnson et al. (U.S. 2017/0187785) discloses a front end API that is connected to an orchestrator and is used to manage legacy applications; paragraph [0055]
Regan et al. (U.S. 2017/0153885) that even though an updated cloud connector has been installed and started, an outdated cloud connector continues to operate and manage; paragraph [0021].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R LABUD/            Examiner, Art Unit 2196